                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

 JULIA LOUISE MCDUFFY-JOHNSON                      CIVIL ACTION NO. 19-0375

 VERSUS                                            JUDGE S. MAURICE HICKS, JR.

 DANIEL A. LANE, III                               MAGISTRATE JUDGE HAYES

                                       JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been

considered, together with the written objections filed with this Court, and, after a de novo

review of the record, finding that the Magistrate Judge’s Report and Recommendation is

correct, and that judgment as recommended is warranted,

       IT IS ORDERED that Plaintiff’s Complaint (Record Document 1) is DISMISSED

WITH PREJUDICE as frivolous and for failing to state a claim on which relief can be

granted.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Serve (Record Document 6)

is DENIED AS MOOT.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, this 16th day of April, 2019.
